      Casebelow
The order  18-00781-SMT
                 is herebyDoc 81 Filed 04/03/19
                           signed.              Entered 04/03/19 12:50:33   Desc Main
                                 Document    Page 1 of 22
Signed: April 3 2019




                                            _____________________________
                                            S. Martin Teel, Jr.
                                            United States Bankruptcy Judge
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 2 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 3 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 4 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 5 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 6 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 7 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 8 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 9 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 10 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 11 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 12 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 13 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 14 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 15 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 16 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 17 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 18 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 19 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 20 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 21 of 22
Case 18-00781-SMT   Doc 81    Filed 04/03/19 Entered 04/03/19 12:50:33   Desc Main
                             Document     Page 22 of 22
